DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The prior rejection of claims 4, 10 and 11 under 35 USC §112, second paragraph, is herein withdrawn in view of Applicant’s Remarks (p. 4) filed 04 January 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3 and 5-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luksch (US Patent No. 5,076,731 A) in view of Herrick et al. (US Patent Application Publication No. 2002/0081154 A1).
Regarding claim 1, Luksch ‘731 shows a pipe breaking assembly, comprising:

a coupling (1) attached to the expander portion, the coupling adapted to connect to a pneumatic hammer (inherent to “mole drive means” per col. 3, lines 39-42); and
a cable anchor (col. 3, lines 47-49).
Regarding claim 1, Luksch fails to teach expressly a cable gripping anchor.  Herrick et al. '154, as best illustrated in Fig. 17, shows a pipe breaking assembly comprising an expander (located between point 256 and 258, per para. 0095) and a cable gripping anchor (300; element 300 retains element 294, which anchors element 278, which retains element 276, which anchors cable gripping elements 265) located behind the expander.  It would have would have been obvious for one having ordinary skill in the art at the time of invention to have made the cable anchor of Luksch a cable gripping anchor positioned behind the expander as suggested by Herrick.  The motivation would have been to use known means for anchoring a cable behind the expander.
Regarding claim 3, in the Luksch-Herrick assembly, Herrick teaches the cable gripping anchor including a number of tapered anchor jaws (para. 0098).  
Regarding claim 5, in the Luksch-Herrick assembly, Luksch further shows one or more cutting blades (4, 5) located in front of the expander (2).  
Regarding claim 6, in the Luksch-Herrick assembly, the cable gripping anchor is located within the coupling.

Regarding claim 7, Luksch ‘731 shows a pipe breaking assembly, comprising:
a pilot segment (3);
an expander (2) located behind the pilot segment;

a cable anchor (col. 3, lines 47-49). 
 Regarding claim 7, Luksch fails to teach expressly a cable gripping anchor.  Herrick et al. '154, as best illustrated in Fig. 17, shows a pipe breaking assembly comprising an expander (located between point 256 and 258, per para. 0095) and a cable gripping anchor (300; element 300 retains element 294, which anchors element 278, which retains element 276, which anchors cable gripping elements 265) located behind the expander.  It would have would have been obvious for one having ordinary skill in the art at the time of invention to have made the cable anchor of Luksch a cable gripping anchor positioned behind the expander as suggested by Herrick.  The motivation would have been to use known means for anchoring a cable behind the expander.
Regarding claim 8, in the Luksch-Herrick assembly, the cable gripping anchor is located within the coupling.
LUKSCH (US Patent No. 5,076,731 A)
FIG. 1

    PNG
    media_image1.png
    288
    687
    media_image1.png
    Greyscale



HERRICK ET AL. (US Patent Application Publication No. 2002/0081154 A1)
FIG. 17
[AltContent: textbox (expander)][AltContent: textbox (pilot segment)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    318
    610
    media_image2.png
    Greyscale


Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luksch (US Patent No. 5,076,731 A) in view of Herrick et al. (US Patent Application Publication No. 2002/0081154 A1) as applied to claims 1 and 7 above, and further in view of Fisk et al. (US Patent No. 4,983,071 A).
Regarding claims 2 and 9, the combination of Luksch and Herrick fails to teach the coupling comprising a threaded coupling.  Fisk et al. ‘071, as best illustrated in Fig. 2, shows a pipe breaking assembly comprising an expander (50) and a thread coupling (70) adapted to connect to a hammer (col. 10, lines 27-29).  It would have been obvious for one having ordinary skill in the art at the time of invention to have made the coupling of the Luksch-Herrick assembly a threaded coupling such as that of Fisk.  The motivation would have been include means for removably connecting a hammer to the expander.

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luksch (US Patent No. 5,076,731 A) in view of Herrick et al. (US Patent Application Publication No. 2002/0081154 A1) as applied to claim 7 above, and further in view of Wayman et al. (US Patent No. 4,674,914 A).
Regarding claims 12 and 13, the combination of Luksch and Herrick fails to teach at least one splitting blade on the pilot segment.  Wayman et al. ‘914 shows a pipe breaking assembly comprising a pilot segment, wherein the pilot segment includes four splitting blades arranged at substantially 90 degrees to one another about its exterior.  It would have been obvious for one having ordinary skill in the art at the time of invention to have modified the pilot segment of the Luksch-Herrick assembly such that it would have further included a four splitting blades as suggested by Wayman.  The motivation would have been to include means to facilitate splitting of the existing pipe, thereby facilitating passage of the expander through the existing pipe.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luksch (US Patent No. 5,076,731 A) in view of Herrick et al. (US Patent Application Publication No. 2002/0081154 A1) as applied to claim 7 above, and further in view of Wentworth et al. (US Patent No. 6,761,507 B2).
Regarding claim 14, the combination of Luksch and Herrick fails to teach a ball and socket joint.  Wentworth et al. ‘507 shows a pipe breaking assembly comprising a pilot segment (222) and an expander (223), and further including a ball and socket joint (201) between the pilot segment and the expander, wherein the ball and socket joint provides flexibility for occasional bending of the device in confined spaces (col. 11, lines 11-16).  It would have been obvious for one having ordinary skill in the art at the time of invention to have modified the assembly of .

Allowable Subject Matter
Claims 4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive.
Regarding the regarding the rejection of claims 1 and 7, Applicant argues against the combination of Luksch and Herrick on the basis that the gripping anchor attaches to a pipe and not a cable.  The examiner contends the article intended to be gripped by the prior art gripping anchor is irrelevant because Applicant’s claimed assemblies do not require a cable.  The gripping structure is taught by the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
03 February 2021